    Case: 1:19-cv-07491 Document #: 59 Filed: 04/21/21 Page 1 of 7 PageID #:531




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

                                          )
  INDIGO OLD CORP., INC. f/k/a            )
  INDIGO STUIDOS, INC.,                   )
                                          )
           Plaintiff,                         No. 19 C 7491
                                          )
                                          )
          v.                                  Judge Virginia M. Kendall
                                          )
                                          )
  THOMAS P. GUIDO,
                                          )
           Defendant.                     )

                    MEMORANDUM OPINION AND ORDER

      This is Plaintiff’s fourth attempt to bring a cause of action to enforce a

Guaranty against Defendant.      Defendant moves to strike the operative Third

Amended Complaint under Federal Rule of Civil Procedure 12(f)(2) and to dismiss for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Defendant’s

motion to dismiss is granted. Defendant’s motion to strike is denied as moot.

                                 BACKGROUND

      The following factual allegations are taken from Plaintiff’s Second Amended

Complaint and are assumed true for purposes of this motion. W. Bend Mut. Ins. Co.

v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016).

      On or about March 17, 2017, Plaintiff Indigo Old Corp., Inc. (“Indigo Old”) and

Marc Rochon (Indigo Old’s sole shareholder) entered into a Membership Interest

Purchase Agreement pursuant to which IS Investments, LLC (“ISI”) purchased 100%

of the membership interest in Indigo Studios, LLC (“IS”). (Dkt. 51 ¶ 5).


                                     Page 1 of 7
    Case: 1:19-cv-07491 Document #: 59 Filed: 04/21/21 Page 2 of 7 PageID #:532




      On or about April 17, 2017, ISI executed a Promissory Note in favor of Indigo

Old for $2 million. (Dkt. 51 ¶ 6). The Promissory Note provides:

      There shall be no payments of principal or interest on this Note for a
      period of two (2) years from the date hereof. In the first month following
      the second anniversary hereof, [ISI] shall pay [Indigo Old] a single sum
      equal to all interest accrued through such second anniversary.
      Thereafter, the principal sum of this Note shall be paid in twelve (12)
      consecutive, uninterrupted, and subsequently equal quarterly
      installments with the first such installment to be paid at the end of the
      third month following the second anniversary hereof, and the remaining
      installments to be paid thereafter on a quarterly basis until the principal
      sum of this Note shall have been paid in full.

(Dkt. 51 ¶ 7; Dkt. 51-1 at 2). Thomas Guido guaranteed the note on or about April

17, 2017, and his Guaranty provides that, should ISI fail to make timely payment

under the Promissory Note, Indigo Old may proceed against Guido without first

proceeding against ISI. (Dkt. 51 ¶¶ 11, 18; Dkt. 51-2 at 2).

      Indigo Old, ISI, and IS entered into a Subordination Agreement on April 17,

2017, with what is now known as CIBC Bank USA (“Bank”). (Dkt. 51 ¶ 20; Dkt. 51-

3). The Subordination Agreement subordinates the Promissory Note to a note issued

by the Bank to ISI and IS. (Dkt. 51-3 at 2).

      Plaintiff alleges that, to date, regarding the Promissory Note, “ISI has failed

to make payments of $177,360.66 on each of the following payment deadlines: (i) July

31, 2019, (ii) October 31, 2019, (iii) January 31, 2020, (iv) April 30, 2020, (v) July 31,

2020, and (vi) October 21, 2020. The interest currently owed is $212,502.46 (as of

December 20, 2020), and the principal balance is consequently still $2,000,000.” (Dkt.

51 ¶ 8).




                                       Page 2 of 7
    Case: 1:19-cv-07491 Document #: 59 Filed: 04/21/21 Page 3 of 7 PageID #:533




      Indigo Old filed an initial two-count Complaint on November 13, 2019 against

Guido and ISI. (Dkt. 1). Guido and ISI moved to dismiss the Complaint (Dkt. 12)

and Indigo Old responded by filing the First Amended Complaint on January 30, 2020

(Dkt. 19). The First Amended Complaint asserted a cause of action against Guido for

breach of the Guaranty and a declaratory judgment that Rochon was not bound by

the terms of a non-compete provision contained in a separate contract. (Dkt. 19).

Defendants again moved to dismiss the First Amended Complaint. (Dkt. 21). On

July 1, 2020, the Court dismissed the cause of action for declaratory judgment but

declined to dismiss the cause of action against Guido for breach of the Guaranty.

(Dkt. 32). In the Second Amended Complaint, Indigo Old brought a single cause of

action against Guido for a breach of his Guaranty. (Dkt. 34). The Court dismissed

the Second Amended Complaint finding that, because Indigo Old inadequately pled

ISI was in default under the Promissory Note, it had not alleged Guido was liable

under the Guaranty. (Dkt. 50). The Court granted Indigo Old the opportunity to

replead and cure this fatal deficiency, resulting in the operative Third Amended

Complaint. (Dkt. 51).

                                LEGAL STANDARD

      To survive a motion to dismiss under Rule 12(b)(6), the complaint “must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks omitted).    A claim is facially plausible “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is



                                      Page 3 of 7
     Case: 1:19-cv-07491 Document #: 59 Filed: 04/21/21 Page 4 of 7 PageID #:534




liable for the misconduct alleged.” Id. The Court accepts the complaint’s factual

allegations as true and draws all permissible inferences in Plaintiff’s favor.

Schumacher, 844 F.3d at 675 (quoting Iqbal, 556 U.S. at 678). The Court is “not

bound to accept as true a legal conclusion couched as a factual allegation.” Olson v.

Champaign Cty., 784 F.3d 1093, 1099 (7th Cir. 2015) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). The Seventh Circuit interprets this plausibility

standard to mean that the plaintiff must “give enough details about the subject-

matter of the case to present a story that holds together.” Vansant v. Hill’s Pet

Nutrition, Inc., 934 F.3d 730, 736 (7th Cir. 2019) (quoting Swanson v. Citibank, N.A.,

614 F.3d 400, 404 (7th Cir. 2010)).          Evaluating whether a plaintiff’s claim is

sufficiently plausible to survive a motion to dismiss is “a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Schumacher, 844 F.3d 676 (quoting McCauley v. City of Chicago, 671 F.3d 611, 616

(7th Cir. 2011); Iqbal, 556 U.S. at 678)).

                                    DISCUSSION

I.     Default under the Promissory Note

       In dismissing Indigo Old’s Second Amended Complaint, the Court plainly

identified the ultimate failing in its claim against Guido for breach of the Guaranty.

First, Guido can only be liable under the Guaranty if ISI is in default under the

Promissory Note. (Dkt. 50 at 6). Second, the Promissory Note and Subordination

Agreement constitute a single instrument and must be read together. (Dkt. 50 at 7).

The Subordination Agreement outlines the circumstances under which ISI is



                                       Page 4 of 7
    Case: 1:19-cv-07491 Document #: 59 Filed: 04/21/21 Page 5 of 7 PageID #:535




required to pay Indigo Old under the Promissory Note; namely, when specific

financial conditions are met. (Dkt. 50 at 7). In order to plead ISI is in default under

the Promissory Note and, relatedly, that Guido is liable under the Guaranty, Indigo

Old must allege that “at any of the payment deadlines identified by Indigo Old, ISI

satisfied the financial conditions expressed in the Subordination Agreement.” (Dkt.

50 at 8).

       Indigo Old has not plead such factual allegations in the Third Amended

Complaint. Instead, Indigo Old merely identifies the dates at which ISI failed to

make payments without any indication whether ISI met the financial conditions

under the Subordination Agreement. (Dkt. 51 ¶ 8). Indigo Old has not included the

factual allegations necessary to salvage its claim against Guido.

       The only substantive additions to the Third Amended Complaint are a handful

of excerpts from the Promissory Note, the Guaranty, and the Subordination

Agreement. (Dkt. 51 ¶¶ 9, 16–17). All three of these instruments were incorporated

by attachment and reference to the Second Amended Complaint and fully considered

by the Court previously. Indigo Old also alleges in the Third Amended Complaint

that the relevant parties did not intend for the Subordination Agreement to modify

the Promissory Note. (Dkt. 51 ¶¶ 21–22, 25). This suggests a misunderstanding of

the Court’s previous ruling.    The Subordination Agreement did not modify the

Promissory Note, the Subordination Agreement and the Promissory Note are

properly read together as a unified instrument. (Dkt. 50 at 7).




                                      Page 5 of 7
      Case: 1:19-cv-07491 Document #: 59 Filed: 04/21/21 Page 6 of 7 PageID #:536




        Even with clear guidance from the Court, Indigo Old has failed four times to

articulate a viable cause of action against Guido. The Third Amended Complaint is

dismissed with prejudice.

II.     Attorney’s Fees and Expenses

        Guido seeks the reasonable costs and fees associated with defending against

Indigo Old’s claim under the Guaranty.

        Illinois follows the “American Rule” whereby each party bears its own litigation

costs unless a statute or contractual provision expressly provides otherwise. Webb v.

Fin. Indus. Regulatory Auth., Inc., 889 F.3d 853, 857 (7th Cir. 2018) (citing Duignan

v. Lincoln Towers Ins. Agency, Inc., 667 N.E.2d 608, 613 (Ill. App. Ct. 1996), Ritter v.

Ritter, 46 N.E.2d 41, 43 (Ill. 1943), and Fednav Int’l Ltd. v. Cont’l Ins. Co., 624 F.3d

834, 839 (7th Cir. 2010)). As an exception to the general rule, contractual provisions

permitting fee shifting are strictly construed and, absent specific language, successful

litigants cannot recover attorney fees and costs. Negro Nest, LLC v. Mid-Northern

Mgmt., Inc., 839 N.E.2d 1083, (Ill. App. Ct. 2005) (citing Helland v. Helland, 573

N.E.2d 357, 359 (Ill. App. Ct. 1991) and Estate of Downs v. Webster, 716 N.E.2 1256,

1260 (Ill. App. Ct. 1999)). Ultimately, the decision to award attorney fees and costs

pursuant to such a provision lies within the courts’ sound discretion. Rexam Beverage

Can Co. v. Bolger, 620 F.3d 718, 734 (7th Cir. 2010) (citing Pa. Truck Lines, Inc. v.

Solar Equity Corp., 882 F.2d 221, 227 (7th Cir. 1989), Mount batten Sur. Co v. Szabo

Contracting, Inc., 812 N.E.2d 90, 104 (Ill. 2004), and Powers v. Rockford Stop-N-Go,

Inc., 761 N.E.2d 237, 241 (Ill. App. Ct. 2001)).



                                       Page 6 of 7
    Case: 1:19-cv-07491 Document #: 59 Filed: 04/21/21 Page 7 of 7 PageID #:537




       The Guaranty contains a fee-shifting provision which provides:

       In the event there is a dispute between [Indigo Old] and [Guido]
       regarding the Guaranteed Obligations, the prevailing party in such
       dispute shall be entitled to costs and expenses incurred, including
       reasonable attorneys’ fees and expenses, in connection with such
       dispute.

(Dkt. 51-2 at 3). As the instant motion is granted with prejudice, Guido is the

prevailing party and is entitled to the reasonable costs and expenses, including

attorneys’ fees, incurred in this litigation.

                                    CONCLUSION

       For the foregoing reasons, Giudo’s motion to dismiss (Dkt. 53) is granted with

prejudice and Guido’s motion to strike (Dkt. 52) is denied as moot. Indigo Old and its

counsel are ordered to pay Guido’s reasonable costs and expenses, including

attorneys’ fees, incurred in this litigation. Guido shall submit a fee petition within

14 days of the filing of this Opinion.




                                          ____________________________________
                                          Virginia M. Kendall
                                          United States District Judge
Date: April 21, 2021




                                         Page 7 of 7
